DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 10/28/2021 has been entered. In a telephonic interview of 11/04/2021, Applicant clarified that claims 1-3 and 7-29 are canceled, and new claims 30-31 are added. Applicant has amended claim 4 and claim 6. Claims 4-6 and 30-31 are currently pending in the instant application. Applicant’s amendments have overcome each claim objection previously set forth in the Non-Final Office Action mailed 04/30/2021.
Response to Arguments
Applicant’s arguments, see pages 4-7, filed 10/28/2021, with respect to the rejection(s) of claim(s) 4 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendment to claim 4.
	Regarding the multicore fiber…
	Applicant argues that previously applied references Ishida and Taleblou do not teach an endoscope comprising a multicore fiber with a plurality of cores, having at least one hundred cores distributed at a fill factor smaller than ¼. The Examiner notes that Shahmoon (US2017/0100024) teaches of an endoscope comprising a multicore fiber as “micro endoscope 105” and “Multi-core fiber 100”. Shahmoon also teaches in paragraph [0007] of “the endoscope comprising at least one multicore fiber module comprising at least one hundred cores distributed .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The term “said at least one core” is used in the abstract. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2017/0100024 to Shahmoon et al. (hereinafter “Shahmoon”).
Regarding claim 4, Shahmoon discloses an endoscope (Fig. 1A- micro endoscope 105) comprising a multicore fiber with a plurality of cores (Fig. 1A- Multi-core fiber 100), having at least one hundred cores distributed at a fill factor smaller than ¼ ([0037]- Certain embodiments comprise endo scopes 105 having a plurality of fibers 100 , grouped together, each having at least one hundred cores distributed at a fill factor smaller than ¼), the plurality of cores having at least two different cross section shapes or orientations (Fig. 2A; [0051]- Fibers 100 may be square, round or have any other form), wherein said at least two different cross section shapes or orientations are arranged in a mixed arrangement (Fig. 2A- fiber 100).
Regarding claim 31, Shahmoon discloses the endoscope of claim 4, and Shahmoon further discloses wherein a diameter of each core of the plurality of cores ranges between 0.8 to 2 microns ([0080]- the core diameter may range between 0.4-2.5 μm).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5, 6, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0100024 to Shahmoon et al. (hereinafter “Shahmoon”) in further view of U.S. Publication No. 2015/0139597 to Ishida et al. (hereinafter “Ishida”).
Regarding claim 5, Shahmoon discloses the endoscope of claim 4, but Shahmoon does not expressly teach wherein said at least two different cross section shapes or orientations are arranged in interlaced arrays.
However, Ishida teaches of an analogous multicore fiber with a plurality of cores wherein said at least two different cross section shapes or orientations are arranged in interlaced arrays (Fig. 4- first core 11 D and second core 11 F).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cores of Shahmoon so that at least two different cross section shapes or orientations are arranged in interlaced arrays, as taught by Ishida. It would have been advantageous to make the combination so the crosstalk can be further reduced ([0066] of Ishida).
Regarding claim 6, Shahmoon discloses the endoscope of claim 4, but Shahmoon does not expressly teach wherein an elongated axis of a cross section shape or orientation of said at least two different cross section shapes or orientations is orthogonal to an elongated axis of another cross section shape or orientation of said at least two different cross section shapes or orientations.
However, Ishida teaches of an analogous multicore fiber with a plurality of cores wherein an elongated axis of a cross section shape or orientation of said at least two different cross (Fig. 4- first core 11 D and second core 11 F).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cores of Shahmoon so that an elongated axis of a cross section shape or orientation of said at least two different cross section shapes or orientations is orthogonal to an elongated axis of another cross section shape or orientation of said at least two different cross section shapes or orientations, as taught by Ishida. It would have been advantageous to make the combination so the crosstalk can be further reduced ([0066] of Ishida).
Regarding claim 31, Shahmoon discloses the endoscope of claim 4, but Shahmoon does not expressly teach wherein the plurality of cores are arranged in a first array of cores and a second array of cores, wherein the second array of cores is shifted with respect to the first array.
However, Ishida teaches of an analogous multicore fiber with a plurality of cores wherein the plurality of cores are arranged in a first array of cores (Fig. 4- first core 11 D) and a second array of cores (Fig. 4- second core 11 F), wherein the second array of cores is shifted with respect to the first array (Fig. 4).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cores of Shahmoon so that the plurality of cores are arranged in a first array of cores and a second array of cores, wherein the second array of cores is shifted with respect to the first array, as taught by Ishida. It would have been advantageous to make the combination so the crosstalk can be further reduced ([0066] of Ishida).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.A.S./Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795